IN THE SUPREME COURT OF MISSISSIPPI

                                  NO. 2003-CA-02102-SCT

WAYNE E. FERRELL, JR. d/b/a FERRELL-
HUBBARD INVESTMENTS

v.

RIVER CITY ROOFING, INC., AND LARRY
MONTPELIER, JR.


DATE OF JUDGMENT:                           08/11/2003
TRIAL JUDGE:                                HON. W. SWAN YERGER
COURT FROM WHICH APPEALED:                  HINDS COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                    WAYNE FERRELL, JR.
                                            ADRIENNE PAGE PARKER
ATTORNEYS FOR APPELLEES:                    J. WADE SWEAT
                                            CHARLES G. COPELAND
NATURE OF THE CASE:                         CIVIL - PROPERTY DAMAGE
DISPOSITION:                                AFFIRMED - 08/18/2005
MOTION FOR REHEARING FILED:
MANDATE ISSUED:




       BEFORE WALLER, P.J., DICKINSON AND RANDOLPH, JJ.

       RANDOLPH, JUSTICE, FOR THE COURT:

¶1.    Wayne E. Ferrell, Jr., individually and d/b/a Ferrell-Hubbard Investments (“Ferrell”)

filed suit against River City Roofing, Inc. (“River City”); Carlisle Syntec Systems, a division

of Carlisle Corporation (“Carlisle”); and putative defendants, A through M, on December 28,

2001, in the Circuit Court of the First Judicial District of Hinds County, Mississippi.   Ferrell

amended his complaint naming as additional defendants Henry D. Melsheimer and Larry

Montpelier, Jr. (“Montpelier”) in order to more definitely provide the names of the defendants.
In both the original and amended complaint, Ferrell asserted claims of faulty workmanship and

defective product under a plethora of theories, including but not limited to: (1) negligence; (2)

fraud; (3) defective materials; (4) strict liability in tort; (5) breach of express and implied

warranties; (6) breach of contract; (7) products liability; and (8) false representation.

Specifically, Ferrell asserts that he was entitled to damages for the manufacture, installation

and use of defective materials utilized to the roof of a structure located at 405 Tombigbee

Street in Jackson, Mississippi.

¶2.     River City and Montpelier filed a motion for summary judgment asserting that Ferrell’s

claims were time barred by the statute of repose, Miss. Code Ann. § 15-1-41 (1995). Ferrell

filed a response and/or objection to River City and Montpelier’s motion for summary

judgment asserting that his claims were not time barred because the actions of replacing or

repairing the roof were not within the meaning of § 15-1-41:

        The re-roofing of the . . . building . . . was not a damage to property or personal
        injury that arose out of any deficiency in the design, planning, supervision,
        observation or construction of AN IMPROVEMENT TO REAL PROPERTY
        since the roof was not actually an improvement. It was simply a repair of the
        roof that had previously been on the building and it still exists on the building.

(Emphasis in original).     Additionally, Ferrell asserted that the products liability statute, Miss.

Code Ann. § 11-1-63, applied because the roof is defective, and thus, § 11-1-63 invoked the

“discovery rule,” which set the beginning of the limitation period from the time the defect was

first discovered.   Following oral arguments by the parties, the trial judge granted summary

judgment in favor of River City and Montpelier and entered the judgment as final pursuant to

Miss. R. Civ. P. 54(b).

¶3.     Ferrell appeals and raises the following issues, which have been restated for clarity:


                                                    2
        I. Whether the trial court erred in granting summary judgment in favor of River
        City and Montpelier based upon the believed applicability of Miss. Code Ann.
        § 15-1-41.

        II. Whether the products liability statute, Miss. Code Ann. § 11-1-63, applies,
        and renders the “discovery rule,” as stated in Miss. Code Ann. § 15-1-49,
        applicable for the purpose of computing the correct statute of limitations
        period.

                                                 FACTS

¶4.     On and prior to August 11, 1993, River City installed a commercial roof on Ferrell’s

building located in Jackson, Mississippi, at 405 Tombigbee Street.             In his complaint, Ferrell

asserts that River City negligently manufactured and installed the roofing membrane, which

subsequently resulted in the roof leaking water and causing property damage.               Ferrell asserts

that River City “promised, warranted, represented, and assured” Ferrell that the problems would

be corrected.

¶5.     Ferrell additionally asserted problems arose, and River City failed to honor the warranty

and representation that all defects/problems would be corrected.                According to Ferrell’s

affidavit, in December 2001, he first learned that River City, instead of replacing the roof,

installed a roofing membrane structure over two previously existing roofing structures.              This

installation was in violation of the City of Jackson’s building standards and Fire Code.

                                             DISCUSSION

¶6.     The standard for reviewing the grant or the denial of summary judgment is the same

standard employed by the trial court under Mississippi Rule of Civil Procedure 56(c).                This

Court conducts a de novo review when reviewing a lower court’s grant or denial of summary

judgment. Saucier ex rel. Saucier v. Biloxi Reg’l Med. Ctr., 708 So. 2d 1351, 1354 (Miss.



                                                    3
1998).     “‘This entails reviewing all evidentiary matters in the record: affidavits, depositions,

admissions, interrogatories, etc.’”   Id. (quoting Townsend v. Estate of Gilbert, 616 So. 2d

333, 335 (Miss. 1993)) (citations omitted).      The trial court may grant summary judgment “if

the pleadings, depositions, answers to interrogatories and admissions on file, together with

affidavits, if any, show that there is no genuine issue as to any material fact and that the moving

party is entitled to a judgment as a matter of law.” Miss. R. Civ. P. 56(c). A fact is material

if it “tends to resolve any of the issues properly raised by the parties.”     Palmer v. Anderson

Infirmary Benevolent Ass’n, 656 So. 2d 790, 794 (Miss. 1995).

¶7.      Furthermore, “[a] motion for summary judgment should be overruled unless the trial

court finds, beyond a reasonable doubt, that the plaintiff would be unable to prove any facts to

support his claim.” Id. at 796.       The trial court is prohibited from trying the issues; “it may

only determine whether there are issues to be tried.”               Id. (citations omitted) (emphasis

in original). The evidence must be viewed in the light most favorable to the nonmoving party.

Id. at 794.    If, in this view, the moving party is entitled to judgment as a matter of law, then

summary judgment should be granted; otherwise, the motion for summary judgment should be

denied. Id.

         I. Miss. Code Ann. § 15-1-41.

¶8.      Miss. Code Ann. § 15-1-41 (Rev. 2003) states in pertinent part:

                 No action may be brought to recover damages for injury to property, real
         or personal, or for an injury to the person, arising out of any deficiency in the
         design, planning, supervision or observation of construction, or construction
         of an improvement to real property, and no action may be brought for
         contribution or indemnity for damages sustained on account of such injury
         except by prior written agreement providing for such contribution or indemnity,
         against any person, firm or corporation performing or furnishing the design,

                                                  4
        planning, supervision of construction or construction of such improvement to
        real property more than six (6) years after the written acceptance or actual
        occupancy or use, whichever occurs first, of such improvement by the owner
        thereof.     This limitation shall apply to actions against persons, firms and
        corporations performing or furnishing the design, planning, supervision of
        construction or construction of such improvement to real property for the State
        of Mississippi or any agency, department, institution or political subdivision
        thereof as well as for any private or nongovernmental entity.
                 This limitation shall not apply to any person, firm or corporation in
        actual possession and control as owner, tenant or otherwise of the
        improvement at the time the defective and unsafe condition of such
        improvement causes injury.

(Emphases added).

¶9.     Ferrell asserts that the trial court erred in granting summary judgment as a matter of law

because the trial court’s categorization of River City’s installation and subsequent repairs of

the roof as an improvement to real property was a “far cry from an improvement–in fact, the

property value of the building . . . has been reduced as a result of the property damage that has

resulted from the water leaks from the roof.”       Therefore, Ferrell asserts, that there is no

“improvement to real property” or at best, material issues of genuine fact exist for a jury to

decide regarding whether vel non the installation and subsequent repairs are “improvements to

real property” and whether vel non § 15-1-41 is even applicable because (1) a twenty-year

warranty was entered into for the roof and its installation; and (2) Ferrell, the owner of the

building and the roof, was in possession of the premises when the defective and unsafe

condition caused injury.

¶10.    River City and Montpelier respond by asserting: (1) § 15-1-41 is applicable in that their

actions were an “improvement to real property;” (2) the warranty agreement was not between

Ferrell and River City, but rather between Ferrell and Carlisle, and further that § 15-1-41 refers



                                                5
to a prior written agreement providing for contribution and indemnity, none of which are

present here; and (3) § 15-1-41 regarding when the limitation shall not apply does not apply

to an individual in Ferrell’s position.

                 A. Warranty Agreement.

¶11.    The relevant statute states in pertinent part that, “no action may be brought for

contribution or indemnity for damages sustained on account of such injury except by prior

written agreement providing for such contribution or indemnity . . . .” Miss. Code Ann. §

15-1-41 (emphases added). Here, even assuming arguendo that River City was a party to the

warranty, Ferrell’s complaint does not sound in contribution or indemnity. Therefore, Ferrell’s

argument is without merit.

                 B. Section 15-1-41 Limitation.

¶12.    Under these circumstances, Ferrell’s assignment of error regarding the statute not

applying to him, as he was in possession, is without merit.

¶13.    This Court, adopting the legislative intent as to the class of persons covered by the

repose statute, has reiterated and quoted the Louisiana Supreme Court’s reasoning:

                We consider that there is a valid distinction between persons performing
        or furnishing the design, planning, supervision, inspection or observation of
        construction or the construction of an improvement to immovable property and
        a person in possession or control, as owner, lessor, tenant or otherwise, of such
        improvement at the time of the incident giving rise to the cause of action. After
        the date of registry in the mortgage office of acceptance of the work by the
        owner, there exists the possibility of neglect, abuse, poor maintenance,
        mishandling, improper modification, or unskilled repair of an improvement
        to immovable property by the owner, lessor or tenant. It is difficult for the
        architect or contractor to guard against such occurrences because, after the
        acceptance by the owner, the architect or contractor ordinarily has neither
        control of the improvement nor the right to enter or inspect the improvement.
        It is thus reasonable for the legislature to have concluded that those with


                                                    6
       access to and control of improvements to immovable property (owner, lessor
       and tenant) should not be accorded the protection of the pre-emptive period
       established by La.R.S. 9:2772.

Anderson v. Fred Wagner & Roy Anderson, Jr., Inc., 402 So. 2d 320, 323 (Miss. 1981)

(quoting Burmaster v. Gravity Drainage Dist. No. 2, 366 So. 2d 1381, 1385-86 (La. 1978))

(emphasis added). Additionally, this Court has stated:

               Section 15-1-41 was intended by the legislature to protect architects,
       builders and the like who have completed their jobs and who have
       relinquished access and control of the improvements. This section was not
       designed to proscribe all suits initiated ten years after completion of the
       defective improvement.      In enacting § 15-1-41, the legislature explicitly
       exempted from the statute’s operation “Any person, firm or corporation in
       actual possession and control as owner, tenant or otherwise, of the improvement
       at the time the defective and unsafe condition of such improvement causes
       injury.” Miss. Code Ann. § 15-1-41 (Supp. 1983).

                In DeVille Furniture Co. v. Jesco, Inc., 423 So. 2d 1337 (Miss. 1982),
       this Court held that the ten year limitation of § 15-1-41 applied to an action by
       the owner of a building against the general contractor, several sub-contractors,
       and the architect who were all involved in the construction of the owner’s roof.
       Therefore, the section does apply in a suit by the owner against the builder.
       By express provision the section also applies in a suit by an injured third party
       against the builder. By express limitation however, § 15-1-41 does not apply in
       a suit by an injured third party against the owner.

West End Corp. v. Royals, 450 So. 2d 420, 424 (Miss. 1984) (emphases added). Following

the precedent of Royals, “the section does apply in a suit by [Ferrell] against [River City and

Montpelier].”    450 So. 2d at 424 (emphasis added).      Consequently, Ferrell’s argument is

devoid of any merit.

                C. Improvement to Real Property.




                                                  7
¶14.   This Court has utilized a broad definition in determining whether an improvement to

real property is an improvement of the kind contemplated by § 15-1-41. Smith v. Fluor Corp.,

514 So. 2d 1227, 1230 (Miss. 1987) (collecting authorities). This Court has stated:

       The statute does not define “improvement to real property,” and a definition of
       the phrase must follow the plain and ordinary meaning of the terms within the
       statute. Roberts v. Miss. Republican Party State Exec. Committee, 465 So. 2d
       1050 (Miss. 1985); Pearl River Valley Water Supply Dist. v. Hinds County,
       445 So. 2d 1330 (Miss. 1984).

       Statutes analogous to MCA § 15-1-41 have been enacted in a majority of the
       states. Decisions construing those statutes indicate that “improvement to real
       property” covers a wide range of structures and/or components thereof. See,
       e.g.: Adair v. Koppers Co., Inc., 541 F. Supp. 1120 (N.D. Ohio 1982)
       (coal-handling conveyor was improvement); Keeler v. Commonwealth, Dept.
       of Transportation, 56 Pa. Cmwlth. 236, 424 A.2d 614 (1981) (guardrails, signs
       and lights on highway are improvements); McClanahan v. American Gilsonite
       Co., 494 F. Supp. 1334 (D.C. Colo. 1980) (surge tank in oil refinery an
       “improvement to real property”); Pacific Indemnity Co. v. Thompson-Yaeger,
       Inc., 260 N.W.2d 548 (Minn. 1977) (furnace installed in store an
       “improvement”); Reeves v. Ille Electric Co., 170 Mont. 104, 551 P.2d 647
       (1976) (whirlpool bath in field house was improvement); Cherokee Carpet
       Mills, Inc. v. Manly Jail Works, Inc., 257 Ark. 1041, 521 S.W.2d 528 (1975)
       (storage tank in carpet plant an improvement). Moreover, it is apparent that an
       object need not be a “fixture” to be an improvement to real property. Luzadder
       v. Despatch Oven Co., 651 F. Supp. 239 (W.D. Pa. 1986); Gnall v. Illinois
       Water Treatment Co., 640 F. Supp. 815 (M.D. Pa. 1986).

Smith, 514 So. 2d at 1230 (emphasis added).

¶15.   An “improvement” is defined as “‘[a] valuable addition made to property (usually real

estate) or an amelioration in its condition, amounting to more than mere repairs or

replacement of waste, costing labor or capital, and intended to enhance its value, beauty or

utility or to adapt it for new or further purposes.’” Phipps v. Irby Constr. Co., 636 So. 2d 353,

368 (Miss. 1993) (quoting Black’s Law Dictionary 682 (5th ed. 1979)) (emphases added).



                                                  8
¶16.    In DeVille Furniture, a state law question was certified by the Fifth Circuit in an action

arising out of a building contract. 423 So. 2d 1337. In DeVille Furniture, a building owner

filed an action alleging that the general contractor, architect, roofing subcontractor and roof

deck subcontractors had negligently designed and constructed and used and supplied improper

materials in the construction of the roof on the building owner’s plant.            Id. at 1338.   The

primary complaint was that the roof was deficient in a number of respects, resulting in the

leakage of water into the plant and necessitating eventual replacement of the roof. Id. at 1338-

39.    This Court held that § 15-1-41, rather than § 15-1-49, was applicable to the building

owner’s action against the general contractor, architect, roofing subcontractor and roof deck

subcontractors for negligent design and construction of a roof on the building owner’s

commercial premises as well as alleged use of improper materials. Id. at 1341-42.

¶17.    Other jurisdictions have also answered the question of whether a new roof is an

“improvement to real property” in the affirmative. See Bernard Schoninger Shopping Ctrs.,

Ltd. v. J.P.S. Elastomerics, Corp., 102 F.3d 1173, 1177 (11th Cir. 1997) (installation of

membrane on roof held to be more than a mere repair, and therefore, constituted an

“improvement to real property”); Merritt v. Mendel, 690 N.W.2d 570, 573 (Minn. Ct. App.

2005) (“Common sense dictates that new roofing is an enhancement involving the expenditure

of labor and money, integral to and incorporated into the structure, and designed to make the

property more useful and more valuable.”); Schuster v. Welton, 2004 WL 1728094 (Minn. Ct.

App. Aug. 3, 2004) (new roof held to be an “improvement to real property”). The installation

of a new roof is clearly an “improvement to real property.”



                                                   9
¶18.    Contrary to Ferrell’s argument, although factual considerations may be involved in

determining whether an article of property is an “improvement to real property,” on the basis

of the undisputed facts in the case sub judice, they do not constitute a genuine issue of material

fact which would preclude summary judgment. See Smith, 514 So. 2d at 1231. Therefore, this

issue is without merit.

¶19.    Ferrell additionally argues that the roof was not an “improvement to real property”

because it was not a “valuable addition” and only a “mere repair.”                 Ferrell attaches two

appraisals to his original complaint estimating values for three separate dates.          One appraisal

performed in April 1998, before the roofing repair estimated the fee simple interest value of

the land and improvements at $770,000.                The second appraisal performed following the

roofing repair was conducted on April 27, 1999.            It estimated the fee simple interest value at

approximately $650,000 on June 15, 1997 and April 27, 1999.

¶20.    River     City    responds   to   Ferrell’s    “valuable”   addition   argument    citing J.P.S.

Elastomerics, 102 F.3d 1173, where the Eleventh Circuit upheld the district court’s grant of

summary judgment in favor of a roofing manufacturer/seller. There the plaintiff contracted

with the defendant in July 1984 to purchase a new roof system on a Kmart building.1              Id. at

1175.       This purchase involved the installation of a waterproof membrane over the existing

surface of the old roof, and the work was completed in September 1984. Id. at 1175-76.




        1
        As the defendant never installed any of the roofing membranes it
manufactured/sold, it subcontracted the installation work to another company. J.P.S.
Elastomerics, 102 F.3d at 1175.

                                                      10
¶21.      In J.P.S. Elastomerics, approximately nine years following the completion of the work,

the plaintiff filed suit alleging fraud, negligent misrepresentation, breach of express warranty,

breach of implied warranty of fitness for a particular purpose, breach of implied warranty of

merchantability, and negligence in the design, manufacture, and installation of the roofing

system.       Id. at 1176.   The defendant moved for summary judgment on the ground that the

plaintiff was time-barred under Florida’s statute of limitations governing construction and

improvements to real property, which is very similar to Miss. Code Ann. § 15-1-41. Id.         The

Eleventh Circuit noted that the Florida statute in question did not contain a definition of an

“improvement,” but that the Florida Supreme Court has defined it as “[a] valuable addition made

to property (usually real estate) or an amelioration in its condition, amounting to more than

mere repairs or replacement of waste, costing labor or capital, and intended to enhance its

value, beauty or utility or to adapt it for new or further purposes.”2 Id. at 1177. Following the

district court’s grant of summary judgment to the defendant, the Eleventh Circuit affirmed,

holding that the replacement of a new roofing membrane was more than a “mere repair,” and

therefore, qualified as an “improvement” under the Florida statute:

          Schoninger did not hire JPS because the Kmart roof needed immediate repair;
          Schoninger hired JPS to attach to the Kmart building an entirely new, ostensibly
          durable covering. Howard Schoninger stated as much when he identified his
          reason for hiring JPS: “I knew I would need a roof eventually.” The installation
          of over 100,000 square feet of membrane and fiberboard at a cost of tens of
          thousands of dollars is a “valuable addition” to the Kmart building, and it
          therefore qualifies as an “improvement.”

Id.


          2
         This definition is cited by Ferrell and referenced by this Court in Phipps, 636 So.
2d at 368 (quoting Black’s Law Dictionary 682 (5th ed. 1979)).

                                                   11
¶22.    In the case sub judice, River City makes a compelling argument:

                 Paralleling J.P.S. Elastomerics, in the matter at bar, Ferrell contends that
        his new roof was merely a repair. However, it is apparent that it was not
        imperative for Ferrell to install a new roof on his building since he received the
        proposal from [River City on] June 17, 1993; accepted [River City’s] proposal
        on July 15, 1993; the installation of the new roof was not completed until
        August 13, 1993; and the work was not accepted/paid for by Ferrell until August
        26, 1993. If installing a new roof on Ferrell’s building was an immediate repair,
        Ferrell would not have allowed nearly two months to pass before completion.
        Therefore, since Ferrell received a new roofing system and expended thousands
        of dollars, the subject new roof is a “valuable addition” to Ferrell’s building and
        is thus, an “improvement.”

                Moreover, it would be against public policy to allow the Plaintiff to
        claim that installing a new roof is not an “improvement to real property” because
        of purported poor workmanship, thereby not falling within the realm of the
        repose statute. To permit the Plaintiff to do this, completely negates the use and
        purpose of the repose statute.

One cannot validly argue that at the time of completion, the roof was not a valuable addition

amounting to more than a mere repair, which was intended to enhance the value of Ferrell’s

building. Accordingly, Ferrell’s argument is without merit.

                D. Adequate Proof?

¶23.    Ferrell now asserts that River City and Montpelier failed to show that they are the

“entities that were responsible        for the designing, planning, supervising, observing of

construction, or construction of the re-roofing and, as a result thereof, are not protected by

Section 15-1-41.”     However, Ferrell alleged that River City and Montpelier were responsible

for same throughout his complaint and has not offered any proof that negates River City and

Montpelier’s status of installers and builders of commercial roofs.        As such, River City and

Montpelier are protected by § 15-1-41, and this issue is devoid of any merit.

                E. Fraud.


                                                   12
¶24.       Ferrell’s argument that River City “fraudulently concealed from the Plaintiff the facts

that, instead of re-roofing the building at 405 Tombigbee Street, Jackson, Mississippi and

repair of the roof, [River City] violated the laws of the City of Jackson and the State of

Mississippi by installing a third illegal roof or membrane over the original roof and one

existing membrane” is without merit.         Ferrell fails to cite any authority to support his

proposition that River City is not entitled to the protection of § 15-1-41 because of River

City’s concealment of facts. See Williams v. State, 708 So. 2d 1358, 1362-63 (Miss. 1998)

(failure to cite relevant authority obviates the appellate court’s obligation to review such

issues).

¶25.       Alternatively, Ferrell’s assertion is without merit because River City submitted its

proposal to Ferrell to install a new roof on Ferrell’s building on June 17, 1993, which clearly

stated that River City would “[o]verlay existing EPDM roof with a new Carlisle EPDM

ballasted system.” Ferrell accepted this proposal by the July 15, 1993, acceptance letter from

Dale Hubbard on behalf of Ferrell and Hubbard. Subsequently, Ferrell paid for the invoice for

the work. As such, there are no facts to support Ferrell’s argument regarding fraud. See In re

Estate of Law, 869 So. 2d 1027, 1029 (Miss. 2004) (To prove fraud, the plaintiff is required

to show by clear and convincing evidence: (1) a representation, (2) that is false, (3) that is

material, (4) that the speaker knew was false or was ignorant of the truth, (5) the speaker’s

intent that the listener act on the representation in the manner reasonably contemplated, (6)

the listener’s ignorance of the statement’s falsity, (7) the listener's reliance on the statement

as true, (8) the listener’s right to rely on the statement, and (9) the listener’s proximate injury

as a consequence.); Otts Fin. Co. v. Myers, 169 Miss. 407, 152 So. 834, 835 (1934) (“There

                                                 13
is no sounder doctrine of law established in our courts than that he who alleges fraud must state

the facts upon which the fraud is based, and prove them.”).

        II. Miss. Code Ann. § 11-1-63.

¶26.    Ferrell asserts that the products liability statute in effect as to this case, Miss. Code

Ann. § 11-1-63 (Rev. 2002), applies instead of Miss. Code Ann. § 15-1-41, and consequently

renders the “discovery rule” as stated in Miss. Code Ann. § 15-1-49 (Rev. 2003) applicable for

the purposes of computing the correct statute of limitations.3        In other words, Ferrell asserts

that this is a products liability action and the applicable statute of limitations is the general

three-year-statute of limitations that began to run when he “knew, should have known, or

discovered the defects in the materials and workmanship.”            As such, Ferrell asserts that the

grant of summary judgment to River City and Montpelier was inappropriate since this suit was

filed within three years from the date he discovered such defects.

¶27.    Miss. Code Ann. § 15-1-49 (Rev. 2003) states:




        3
           Ferrell additionally asserts that summary judgment was inappropriately granted, as
evidenced by a similar pending case in the Circuit Court of the First Judicial District of
Hinds County, Mississippi. Ferrell asserts that the defendants in the case sub judice are
involved in that the pending case, and that the circuit court denied a motion for summary
judgment based on the same issues presented in this appeal. As such, Ferrell asserts that
this Court should reverse the summary judgment in the case sub judice in order to be
consistent with the trial court’s ruling. However, although Ferrell states the case style in
his appellate brief, no copy of the pending case is included in the record, Ferrell does not
point us to any part of the record to support his assertion, and Ferrell cites no authority to
support his position. Thus, this Court declines to review such bare allegations contained in
his brief, which are not supported by the record on appellate review. See Williams, 708 So.
2d at 1362-63 (failure to cite relevant authority obviates the appellate court’s obligation to
review such issues); Vinson v. Johnson, 493 So. 2d 947, 950 (Miss. 1986) (this Court will
not review any allegation of error which is unsupported by the record.)

                                                   14
        (1) All actions for which no other period of limitation is prescribed shall be
        commenced within three (3) years next after the cause of such action accrued,
        and not after.
        (2) In actions for which no other period of limitation is prescribed and which
        involve latent injury or disease, the cause of action does not accrue until the
        plaintiff has discovered, or by reasonable diligence should have discovered, the
        injury.
        (3) The provisions of subsection (2) of this section shall apply to all pending and
        subsequently filed actions.

¶28.    In Moore v. Jesco, Inc., 531 So. 2d 815, 817 (Miss. 1988), this Court held that an

“improvement to real property” is not a “product,” and therefore, “an action based on strict

products liability will not lie.” See also Wolfe v. Dal-Tile Corp., 876 F. Supp. 116, 118 (S.D.

Miss. 1995) (citing Moore, 531 So. 2d at 817, and reiterating this Court holding that “strict

products liability claims cannot lie against persons supplying ‘improvements to real property’

as opposed to products.”). In Moore, the plaintiffs alleged that chicken houses constructed by

the defendant were defective in their design, manufacture, materials, warnings and

construction.   531 So. 2d at 816.     The plaintiffs’ suit was based on alternative theories of

negligence, strict liability in tort, breach of contract and breach of warranties. Id.   This Court

affirmed the trial court’s grant of summary judgment to the defendant: “Based on our analysis

in Smith [514 So. 2d 1227], we hold that the component parts of the subject chicken houses

constitute “improvements to real property” and not “products[.]” As a matter of law, then, an

action based on strict products liability will not lie and summary judgment was properly

granted.” Moore, 531 So. 2d at 817.

¶29.    This issue is without merit.

                                         CONCLUSION



                                                15
¶30.    For these reasons, the learned trial judge did not err when he granted summary judgment

in favor of River City and Montpelier; therefore, the judgment of the Circuit Court of the First

Judicial District of Hinds County, Mississippi, is affirmed.

¶31. AFFIRMED.

     SMITH, C.J., WALLER AND COBB, P.JJ., CARLSON AND DICKINSON, JJ.,
CONCUR. EASLEY AND GRAVES, JJ., DISSENT WITHOUT SEPARATE WRITTEN
OPINION. DIAZ, J., NOT PARTICIPATING.




                                                    16